Title: To John Adams from C. W. F. Dumas, 18 April 1783
From: Dumas, C. W. F.
To: Adams, John


Monsieur,
Lahaie 18e. Avr. 1783

Mr. Van Berckel venu de Rotterdam ici, m’a chargé de vous présenter, avec ses complimens, les assurances du plaisir avec lequel il fera le trajet avec Vous, Si les circonstances vous le permettent, vers la mi-Juin.
L’incluse pour Philadelphie, vous dira la Situation des affaires de la rep.
Mr. le D. de la Vauguyon m’a dit qu’il aura bientôt le plaisir de vous voir à Paris. J’aurai l’honneur de dîner chez Lui Dimanche, avec nos Amis d’Amsterdam & de Dort.
Les Com̃is de la Poste ne veulent pas démordre de leur prétention de fournir les papiers Anglois jusqu’à la fin de Juin. J’ai été chez eux. Ils disent s’être arrangés avec ceux de Londres, & que S. E. Mr. Adams est trop juste, pour vouloir que ces papiers, dont ils ne sauroient que faire, restent pour leur compte pendant les deux mois restants de May & Juin.
Mrs. les Pensres. Van Berckel, Visscher & de Gyzelaar, me chargent de leurs complimens pour Votre Excellence. Le premier a l’air émérilloné d’un Bachelier de 25 ans, depuis qu’il est d’accord avec une aimable Veuve, pour faire l’inventaire de ses charmes au mois de May prochain.
Daignez, Monsieur, vous charger de mes assurances de respect pour Son Exce. Mr. Laurens. Les Papiers m’apprennent qu’il est parti de Londres le 9, pour vous préparer, Messieurs, à l’arrivée de Mr. David Hartley, chargé de négocier avec vous & Mrs. Vos Collegues un Traité de Commerce. Je crois que ce Traité n’accordera pas à l’Amérique autant d’avantages que le Bill projeté; mais si ces avantages étoient un Anguis in herbâ latens, je pense qu’il vaut mieux pour l’amérique de s’en passer, & d’insister plutôt sur une égalité parfaite avec les nations les plus favorisées, & sur la liberté illimitée de la Navigation par toutes les mers, com̃e sur des points parfaitement réciproques ou la Grande Bret. ne donne rien du sien. Pour toute autre concession privilégiée & exclusive, timeo Danaos & dona ferentes. Nous ne croyons point, ni Mr. le Duc ni moi, que Mr. Fox & Co: tiennent longtemps dans leurs postes. Le Roi & tous les anciens amis de l’Amérique reprendront le dessus; &, quoique contre leur inténtion, leur marotte a trop fait de bien à l’Amérique, pour ne pas être bien aise qu’ils en restent coefés.

Je suis avec grand respect, De votre Excellence / le très humble & très-obeissant / serviteur
C. w. f. Dumas

 
Translation
Sir
The Hague, 18 April 1783

Mr. Van Berckel, who arrived from Rotterdam, asked me to present his compliments and say how pleased he would be to make the crossing with you in mid-June if your circumstances permit.
The enclosed letter for Philadelphia will inform you of the state of affairs in the republic.
The Duc de La Vauguyon told me he will soon have the pleasure of seeing you in Paris. I shall have the honor of dining at his house on Sunday with our friends from Amsterdam and Dordrecht.
The postal clerks refuse to abandon their notion of delivering the English papers until the end of June. I went to see them. They said they had made arrangements with the post in London and that Mr. Adams is too fair-minded to want these papers—which would be quite useless to them—to stay on their books during the two remaining months of May and June.
The pensionaries Van Berckel, Visscher, and Gyselaar also wish me to present their compliments to your excellency. Mr. Van Berckel is as brighteyed as a bachelor of 25 since reaching an accord with a pleasing widow to take stock of all her charms this coming May.
Please will you assure His Excellency Mr. Laurens of my respect. The papers inform me that he left London on the 9th to prepare with you, gentlemen, for the arrival of Mr. David Hartley, charged with negotiating a commercial treaty with you and your colleagues. I think this treaty will not grant America as many advantages as the projected bill. If these advantages were an anguis in herba latens, I think it better for America to give them up and insist on perfect equality with the most favored nations and unlimited freedom of the seas rather than on some points, perfectly reciprocal, where Great Britain contributes nothing. For any other preferential and exclusive concession, timeo Danaos et dona ferentes. Neither the duke nor I believe that Mr. Fox and company will remain long in power. The king and all of America’s old friends will regain the upper hand and, although contrary to their intention, their folly has done America too much good for us not to be pleased that they remain infatuated with it.
I am with great respect, your excellency’s very humble and very obedient servant
C. w. f. Dumas

